Citation Nr: 1828781	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  13-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, A.J., and M.W.



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from December 1966 through November 1968, and from December 1968 through December 1976.  The Veteran died in December 2004.  The Appellant seeks recognition as the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).

In February 2016, the Appellant appeared and testified before the undersigned Veterans Law Judge, via videoconference hearing.  A transcript of this hearing has been reviewed and is included in the claims file. 


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in July, 1981. 

2.  There was not continuous cohabitation between the Appellant and the Veteran from their marriage until the Veteran's death.

3.  The separation was not due to the misconduct of, or procured by, the Veteran.  The separation was not by mutual consent and was not for the purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for purposes of entitlement to VA benefits have not been met.  38 U.S.C. § 101(3), 101(31), 103, 1304, 1310, 1311, 1541, 5107 (West 2012); 38 C.F.R. § 3.1, 3.50, 3.54, 3.205 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Court has held that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Here, as is addressed below, the issue on appeal must be denied at law as the Appellant does not meet the continuous cohabitation requirement necessary to warrant recognition as the surviving spouse of the Veteran for purposes of entitlement to DIC benefits.

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103.  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Appellant's assertions were discussed in detail, and a review of the evidence showed the Appellant was aware of and submitted evidence necessary to support her claim. 

Moreover, through hearing testimony and written submissions, the Appellant has demonstrated actual knowledge of the type of evidence necessary to substantiate the claim.  The Court has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

All relevant documentation has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C. §§ 5103(a), 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Furthermore, in the present appeal, neither the Appellant nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016)(applying Scott to duty to assist).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing Law and Regulations Concerning Entitlement to VA Benefits:

The Appellant has come before the VA claiming that she was the spouse of the Veteran and that she should be awarded VA death benefits.  The AOJ has previously denied the Appellant's claim and she has appealed to the Board for review. 

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50(a).   VA DIC benefits are payable to a surviving spouse who was married to a veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  See 38 U.S.C. § 1304; 38 C.F.R. § 3.54(c).   

Consequently, "surviving spouse" status is a threshold requirement for DIC, death pension, and accrued benefits.  A "surviving spouse," for VA purposes is defined as a as a person:

who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse).  

38 U.S.C. § 101(3); see also 38 C.F.R. § 3.50.  With respect to continuous cohabitation, 38 C.F.R. § 3.53 states:

(a) General.  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.

(b) Findings of fact.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.

The Appellant has the burden to establish her status as a proper claimant.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

In the present appeal, the Appellant contends that she is the surviving spouse of the Veteran, and that she lived with him continuously until his death in December 2004.  The evidence shows the Appellant was legally married to the Veteran on July [REDACTED], 1981, in Houston, Texas.  Thus, the Appellant's claim turns on a finding of whether she continuously lived with the Veteran, from the date of their marriage to the date of his death in December 2004. 

Upon consideration of the evidence of record, the Board finds that the evidence is against a determination that the Appellant cohabited with the Veteran from the time of their marriage through the time of the Veteran's death.  Further, the Board finds that the separation was not due to the misconduct of, or procured by, the Veteran, was not by mutual consent, and was not for the purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran.

First, the Board observes that the Veteran reported on numerous occasions that he was either divorced or separated from the Appellant.  For example, in an April 1994 application for entitlement to VA benefits, the Veteran reported that he was married to the Appellant, but that they did not live together and were separated.  In correspondence dated November 20, 1995, the Veteran stated that he remained married to the Appellant, but that they were estranged, did not live together, and did not share finances.  He additionally indicated he did not know the address of the Appellant and did not know where she lived.  These lay reports by the Veteran show a clear intent that he did not hold himself out as being married to the Appellant. 

A review of the Veteran's medical records additionally note that he did not report living with the Appellant at any time prior to his death.  During a VA psychological examination in May 1998, the Veteran reported that he lived with his sister, and lived there for the past few years.  Thereafter, in September 2003, the Veteran reported that he was not married and lived with his son.  In September 2003, the Veteran described moving to Houston, Texas because his son, whom he lived with, had moved there to attend school.  Shortly after moving to Houston, the Veteran filed an application to re-open his claim for entitlement to service connection for post-traumatic stress disorder.  In his December 2003 application, the Veteran explicitly stated he was not married. 

Prior to his death, in July 2004, the Appellant submitted an apportionment claim to the AOJ, wherein she sought entitlement to benefits the Veteran had received.  The AOJ subsequently contacted the Veteran to determine his marital status to the Appellant.  On August 13, 2004, the Veteran sent a statement wherein he reported that he was separated from the Appellant.  Additionally, the Veteran reported that the Appellant had remarried and that she should not be considered his spouse for purposes of entitlement to VA benefits.  An official marriage license, dated July [REDACTED], 1999, between the Appellant and D.P, as attached to the Veteran's correspondence. 

The Board acknowledges that the Appellant has submitted a November 2002 divorce decree from D.P.  The Appellant argues that this divorce decree shows her marriage to D.P. was not legal because she remained married to the Veteran.  In support of this contention the Appellant cites to the finding of "insupportability," as the reason for her divorce from D.P.  However, the Board finds that this does not mean her marriage to D.P. was invalid.  Rather, under Texas law, a finding of "insupportability" means unendurable, insufferable, and intolerable; it is a no-fault grounds for divorce under Texas law (meaning that a divorce can be granted without proof that one spouse was at fault for the breakup of the marriage).  See 38 C.F.R. § 3.1(j); 3.206.  

At the very least, the Appellant's marriage to D.P. shows she clearly did not hold herself out to the public as the spouse of the Veteran.  The Board also finds her marriage to D.P. shows she did not intend to remain married to the Veteran. 

Finally, the Board notes that the Veteran's December 2004 death certificate indicates that he was divorced and listed his sister, F.P., as his next of kin.  Following the Veteran's death, it was his sister, F.P., who paid for his funeral and applied for burial benefits.  When contacted by the AOJ in December 2005, F.P. reported that, prior to his death, the Veteran had told her he was not married to the Appellant and additionally informed F.P. that the Appellant had remarried. 

Based upon the evidence summarized above, it appears to the Board that the Veteran did not consider himself to be married to the Appellant.  While they were legally married, the Veteran had indicated on numerous occasions, over a period of many years, that he at no point ever resided with the Appellant. 

Moreover, after reviewing all the relevant evidence of record, the Board finds that the weight of the evidence demonstrates that there was no misconduct on the part of the Veteran that would exempt the Appellant from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.

The Appellant has not advanced any specific argument that the Veteran caused the separation; however, the Appellant has submitted evidence showing a copy of a citation for assault.  Notably, this citation does not indicate who was cited for the disturbance.  As such, this does not tend to show any evidence which would support a theory that the Veteran caused the separation between himself and the Appellant. 

There is also no evidence to support a finding that the separation was due to mutual consent.  Specifically, the Board finds that Appellant's marriage to D.P. in 1999 indicated the Appellant's intent to end her marriage to the Veteran.  See Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007)(stating that a separation by mutual consent would constitute desertion of there was a communication of a definite intent to end the marriage by the surviving spouse, which breaks the continuity of cohabitation and precluding surviving spouse recognition in such instance).

Despite this evidence, the Appellant contends that she remained legally married to, and continuously cohabitated with the Veteran up until the time of his death.  However, the Board notes that the Appellant's description of her cohabitation with the Veteran has changed throughout the course of her appeal.  For example, in earlier statements to the AOJ, the Appellant stated that while she remained married to the Veteran, they did separate at various intervals.  Notably, in her December 28, 2004 application for entitlement to death benefits, the Appellant stated that she was separated from the Veteran beginning in 1990, but that they reconciled in 2002.  Continuing, the Appellant then reported that she and the Veteran separated again in 2002 because they argued a lot.  She stated they were not living together at the time of the Veteran's death. 

In subsequent statements, the Appellant has argued that she was living with the Veteran at the time of his death.  For example, correspondence April 7, 2009, the Appellant stated she was not separated from the Veteran prior to his death, and that they lived together in the same house.  The Appellant has additionally submitted numerous statements from individuals, who additionally claim that the Appellant and the Veteran continuously lived together until the time of his death.  For example, in a May 2009 letter, P.D. reported that the Appellant and the Veteran lived together until the time of the Veteran's death, and that the Appellant cared for the Veteran until his death.  Similar statements were submitted by N.B., in May 2009, and from the Appellant's son in April 2013. 

The Board has considered the Appellant's lay statements, and those lay statements submitted on her behalf.  However, the Board finds that these reports are outweighed by additional evidence which clearly shows the Appellant was not living with the Veteran at the time of his death.  Notably, the evidence contains a record of the Appellant's application to rent an apartment, at an address different than the last known address of the Veteran, in June 2004.  This evidence additionally contains invoices from [REDACTED] which shows the Appellant resided at a different address than that of the last known address of the Veteran.  Furthermore, the account number listed for the Appellant differs from the account number associated with the Veteran's Reliant Energy account, which was additionally submitted by the Appellant.  

Moreover, the Board has reason to doubt the credibility of the Appellant's lay statements.  As noted above, the Appellant has submitted contradictory statements concerning whether or not she continuously cohabitated with the Veteran.  Additionally, in more recent statements to the Board, the Appellant has asserted facts that are disproved by the Veteran's military  records.  For example, in a July 2009 statement, the Appellant contends that she and the Veteran began living together at an address in Ft. Hood, Texas in March 1974.  However, the Veteran's military record show that he was serving in the Republic of Korea from November 1973 through November 1974. 

In conclusion, the Board finds that the evidence is overwhelmingly against a determination that the Appellant cohabited with the Veteran and that the couple held themselves out as being married.  Accordingly, the Appellant's claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The benefit of the doubt doctrine is inapplicable because the issue on appeal involves the Appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992). 


ORDER

Entitlement to recognition of the Appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


